Citation Nr: 0528400	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  93-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
right knee ligament repair, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for limitation of 
extension of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
a ligament strain, right ankle.

4.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the right ankle, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for epididymitis 
with painful left epididyal cyst, rated as 10 percent 
disabling for the period from October 15, 1996, to June 6, 
2000.

6.  Entitlement to an increased (compensable) evaluation for 
epididymitis with painful left epididyal cyst, for the period 
from June 7, 2000 to the present.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1983, 
and from February 1987 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

On November 1, 1994, the Board issued a decision denying a 
claim for service connection for a left knee disability, 
which had been denied by the RO in August 1992.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 1996 Order, the Court 
affirmed the Board decision as to the left knee issue.  
However, the Court vacated the Board's decision to the extent 
that it failed to address the issue of entitlement to a TDIU.  
That matter was remanded to the Board for adjudication, and 
in October 1996, the Board remanded the TDIU claim to the RO 
for additional development.  Since the time of the Board's 
October 1996 remand, the veteran has perfected other issues 
for appeal, which are listed above.

Specifically, in a July 1997 decision, the RO denied the 
veteran's claims of entitlement to increased ratings for his 
service-connected right knee disability, ligament strain of 
the right ankle, and epididymitis.  In a May 1999 rating 
decision, the RO awarded a separate 10 percent evaluation for 
post traumatic arthritis of the right ankle, and in a March 
2001 rating decision, the RO awarded a separate 10 percent 
rating for limitation of right knee extension.  In both of 
those decisions, the RO characterized the basis of those 
awards as secondary service connection.  However, it appears 
that those awards actually constitute separate ratings for 
the previously service-connected right knee and right ankle 
disabilities.  As such, it appears that these separate 
ratings are part of the veteran's increased rating claims for 
the right knee and right ankle, and are properly on appeal to 
the Board.  In the May 1999 decision, the RO also increased 
the veteran's service-connected epididymitis from 
noncompensable to 10 percent disabling, and in the March 2001 
decision reduced this evaluation back to noncompensable 
effective in June 2000 (doing so did not violate the due 
process/notification protection set out in 38 C.F.R. § 3.105, 
as the overall rating for the veteran was not reduced).

Finally, the Board notes that in a September 2004 statement, 
the veteran has raised claims of service connection for a 
left shoulder and left knee disabilities.  These claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected post operative right knee 
ligament repair is manifested by no more than moderate 
recurrent subluxation or lateral instability.  

2.  The veteran's right knee extension is limited by no more 
than 10 degrees with some complaints of pain on motion.  

3.  The veteran's service-connected ligament strain, right 
ankle, is manifested by tenderness; the objective evidence 
does not demonstrate that the ankle is swollen or unstable.  

4.  The veteran's service-connected post-traumatic arthritis 
of the right ankle is manifested by a slight limitation of 
motion; and, a diagnosis of degenerative joint disease was 
made in March 1998.  

5.  The objective medical evidence demonstrates that for the 
period from October 15, 1996, to June 6, 2000, the veteran's 
service-connected epididymitis with painful left epididyal 
cyst was manifest by pain the left groin.

6.  The objective medical evidence demonstrates that since 
June 6, 2000, the veteran's service-connected epididymitis 
with painful left epididyal cyst was manifest by some 
tenderness in the area of the cyst.  

7.  Service-connected disability does not preclude the 
veteran from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 20 
percent for the veteran's post operative right knee ligament 
repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a disability evaluation higher than 10 
percent for the veteran's limitation of extension of the 
right knee have not been met.  38 U.S.C.A.§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

3.  The criteria for a compensable disability evaluation for 
the veteran's ligament strain, right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.71a, Diagnostic 
Codes 5262, 5273 (2004).

4.  The criteria for a disability evaluation higher than 10 
percent for the veteran's post-traumatic arthritis of the 
right ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2004).

5.  The criteria for a disability evaluation higher than 10 
percent, from October 15, 1996, to June 6, 2000, for the 
veteran's service-connected epididymitis with painful left 
epididyal cyst, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7521 
(2004).

6.  The criteria for a compensable evaluation from June 7, 
2000, for the veteran's service-connected epididymitis with 
painful left epididyal cyst, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7521 (2004).

7.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Collectively, a December 1997 Statement of the Case, as well 
as May 1999, April 2000, March 2001, March 2002, September 
2002, and October 2004 Supplemental Statements of the Case 
(SSOCs), advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed him of 
the evidence of record and explained the reasons and bases 
for the decisions rendered.   

In addition, VA sent the veteran letters dated in February 
2003 and February 2004 that collectively informed him of the 
types of evidence necessary to substantiate his claims, what 
evidence they would obtain and what he could do to help 
obtain additional evidence.  The veteran was also informed, 
among other things, of the evidence already of record.  These 
letters also essentially asked him to provide any evidence he 
had in his possession pertaining to his claims. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in the above-
referenced letters was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the most recent adjudication of the claims, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Further, pursuant to 
the Board's decision to remand this claim for additional 
notification and development, the RO did, in fact conduct a 
de novo review of the claim.  See, SSOC issued to the veteran 
in October 2004.

With regard to the duty to assist, it is noted that the RO 
obtained numerous VA medical records, and during the course 
of appeal relevant VA examinations have been accomplished, 
including a March 2004 examination accomplished pursuant to 
the July 2003 Board remand. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.


Increased Rating Claims

I. Factual Background

A review of the record reflects that service connection was 
established for a right knee disability, a ligament strain of 
the right ankle, and epididymitis by the RO in a June 1989 
decision.  It was noted that the veteran was treated for 
damaged right knee ligaments after a fall in service and 
underwent arthroscopic surgery, that he was treated for right 
ankle disability pain and a sprain in service, and that he 
complained of a bump on his left testicle in service and was 
recently diagnosed with epididymitis.  The RO assigned a 20 
percent evaluation for the service-connected  right knee 
disability, and noncompensable evaluations for the right 
ankle disability and epididymitis.  

In June 1996, the RO received a claim for an increased rating 
for the veteran's right knee disability, and in February 1997 
received a claim for increased ratings for all service-
connected disabilities (which at the time were a right knee 
disability, right ankle disability, and epididymitis).  

VA outpatient treatment records reflect that right knee range 
of motion was from 5 to 120 degrees in October 1996 and that 
the veteran complained that his ankles were bothering him.  

Right knee X-rays taken in March 1998 revealed orthopedic 
hardware consistent with ligament repairs, a prominent spur 
involving the tibial spine, and continued evidence of a 
supra-patellar effusion.  X-rays of the right ankle were 
unremarkable.

A VA examination was also accomplished in March 1998, the 
report of which reflects that the veteran's chief complaints 
were of bilateral knee and ankle pain, as well as low back 
pain.  The veteran gave a history of injuring his right knee 
and right ankle in service, and noted that he underwent 
arthroscopic surgery for a torn anterior cruciate ligament 
(ACL) and other ligaments.  On physical examination, right 
knee range of motion ranged from 0 to 120 degrees, there was 
slight laxity in the anterior cruciate, and some crepitus.  
There was pain noted in the patellar tendon.  His right ankle 
showed a full range of motion with no laxity, and the veteran 
had anterior joint line tenderness.  As a result of this 
examination, the veteran was diagnosed with degenerative 
joint disease of the knee, status post surgical intervention 
to repair the ACL, and status post right ankle sprain with 
degenerative joint disease.  The examiner commented that 
limitation of motion due to right knee pain were as noted in 
the study.

A VA genitourinary examination was accomplished in July 1998 
during which the veteran complained of left groin pain.  
Physical examination revealed a small cyst (5 X 6 
millimeters) about the left epididymis.  It was noted that 
the veteran did not experience frequency or nocturia, or 
erectile dysfunction.  Urinalysis was normal, and the veteran 
was diagnosed with a left epididymal cyst which was probably 
the source of left groin pain, no evidence of varicocele, a 
neurogenic bladder with frequency every 45 to 60 minutes and 
nocturia every hour, and an increased post-void residual.   

VA outpatient treatment records further reflect that in March 
2000 the veteran was seen complaining of, among other things, 
sharp knee pain.  In August 2000 the veteran was seen after 
twisting his right ankle and falling on his knees while 
walking at work, and about a week later complaining of ankle 
and knee pain at which time it felt like his ankles were 
swollen.  

Right knee X-rays taken in October 2000 revealed hardware 
consistent with anterior cruciate ligament repair, with bone 
spurring in the tibial spine representing a mild degree of 
degenerative changes.  

In November 2000, another VA genitourinary examination was 
accomplished, the report of which noted that the veteran had 
been on self catheterization the past four years and anti-
colonics, and that he voids two to three times a day between 
catheterizations and twice at night.  The veteran had no 
scrotal pain at the time of this examination, and physical 
examination revealed no penile or testicle deformity, and 
that the epididymis and testicles appeared normal.  It was 
noted that the veteran still had a hyperflexia bladder 
treated with catheterization, and that urinalysis was 
negative.  As a result of this examination, the veteran was 
diagnosed with left epididymitis by history, with none 
currently present, and hyperflexic neurogenic bladder 
disease.  

A VA orthopedic examination was also accomplished in November 
2000, at which time the veteran complained of right knee pain 
and noted that the knee grinds and burns at times.  He also 
related that his right ankle still gives him problems when he 
twists it and it gives out.  Examination of the right knee 
showed a range of motion from 10 to 110 with 1+ swelling, 
crepitation and great deal of pain on motion.  Anterior 
drawer sign and Lachman's test were negative, but the veteran 
did have medial collateral ligament laxity of 15 millimeters.  
There was also tenderness about the anterior scar, anterior 
patella, and medial joint line.  Examination of the right 
ankle showed a range of motion from 10 degrees dorsiflexion 
and 30 degrees plantar flexion.  The ankle was stable to 
stress with no swelling, and it was slightly tender.  X-rays 
were negative.  As a result of this examination, the veteran 
was diagnosed with status post ACL repair of the right knee 
with residual disability, and status post  right ankle 
sprain.  

VA outpatient treatment records reflect that, in January 
2001, examination of the veteran's right knee revealed a 2+ 
varus opening, joint line tenderness, a full range of motion, 
diffuse parapatellar pain, and negative Lachman's test.  X-
rays revealed hardware in the knee with minimal degenerative 
changes, and minimal changes in the right ankle.  He was 
diagnosed with right knee pain due to degenerative joint 
disease, and right ankle pain.  In January 2002, he was seen 
with chronic knee pain, among other things.  

The report of a July 2002 genitourinary examination reflects 
that the veteran complained of complained of urgency, 
frequency, and related that he voided every 20 minutes during 
the day and every hour at night.  It was noted that the 
veteran had remained on intermittent catheterization two 
years ago.  Physical examination revealed a tender cyst on 
the left side of the epididymis, and the rest of the 
examination was normal.  As a result of this examination, the 
veteran was diagnosed with a left epididymal cyst, neurogenic 
bladder disease probably secondary to myelodysplasia and 
lumbar disc prolapse, and urethral stricture disease, status 
post visual internal ureterotomy, now stable.   

An August 2002 VA outpatient treatment record reflects that 
the veteran characterized his right knee pain as 6 out of 10.  
In December 2003, he complained of extreme right knee pain.  

The report of a VA orthopedic examination, accomplished in 
March 2004, reflects that the veteran noted that he has had 
multiple right ankle sprains on the job, and complained of 
aching in the ankle and his right knee.  The veteran related 
that he was in an automobile accident in 1987 which kept him 
out of work for a year and that in 2000 he fell in a hole 
while working and injured his right knee and right ankle.  He 
denied swelling and locking in both joints, noting that 
prolonged walking produces pain and fatigue, and causes flare 
ups that last no more than a couple of days.  

Physical examination revealed a six inch scar about the 
anterior of the right knee, and that the knee was stable and 
not swollen.  The patella was also stable, and McMurray and 
drawer signs were negative.  Right knee range of motion was 
from 10 to 110 degrees, with "1/4" crepitance.  Examination 
of the ankle revealed extension of "10/20" degrees, normal 
flexion of 40 degrees, normal eversion of 20 degrees, and 
normal inversion of 30 degrees.  In addition, there was no 
swelling, tenderness, or instability.  The examiner's 
impression was status post injury of the right knee 
significantly aggravated by a fall on the job and status post 
multiple sprains of the right ankle with early degenerative 
changes.  


II. Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).


a.  Entitlement to an increased rating for post operative 
right knee ligament repair, currently rated as 20 percent 
disabling

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provide that such a rating requires moderate recurrent 
subluxation or lateral instability.  A 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

A review of the medical evidence from in or around June 1996 
until the present time fails to reveal any objective evidence 
of severe subluxation or lateral instability so as to warrant 
a 30 percent rating under Diagnostic Code 5257.  In fact, 
most recently, on VA examination in March 2004, the knee was 
found to be stable.  Previously, in March 1998, laxity in the 
knee was noted to be slight, and 15 mm of laxity was noted on 
examination in November 2000.  In January 2001, there was a 
2+ varus opening, but at that time as well as in November 
2000, anterior drawer and Lachman's tests were negative.  
These findings clearly do not demonstrate that the veteran's 
post operative right knee ligament repair can be 
characterized as resulting in severe subluxation or lateral 
instability.  Therefore, an increased rating is not warranted 
under Diagnostic Code 5257.

The Board has considered the benefit of the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.   38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 


b.  Entitlement to an increased rating for limitation of 
extension of the right knee, currently rated as 10 percent 
disabling.

The veteran's service-connected limitation of extension of 
the right knee is rated as 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, which provides that extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, and 
extension limited to 20 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

The Rating Schedule also provides that flexion of the leg 
limited to 60 degrees warrants a noncompensable rating, 
flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent rating, 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 
5261 may be assigned for disability of the same knee joint. 
VAOGCPREC 9-2004 (September 17, 2004).

As well, in determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Taking into account all of the evidence set out above, the 
Board finds that an evaluation higher than 10 percent for the 
veteran's service-connected limitation of extension of the 
right knee is not warranted.  Specifically, in March 1998 
range of motion of the knee was from 0 to 120 degrees, and in 
November 2000 and March 2004 was from 10 to 110 degrees.  
Hence, flexion was noncompensably limited, if at all, and 
extension was limited to no more than 10 degrees.  

The veteran complained of chronic pain in the right knee.  
However, pain, fatigability, and weakness, including on use, 
have not been shown to limit right knee motion to such a 
degree so as to warrant a higher evaluation under Diagnostic 
Code 5261 or under any other potentially applicable 
diagnostic code.  

The Board has considered whether an additional separate 
rating is warranted for limitation of flexion.  However, 
because the evidence is not clinically characteristic of 
right knee flexion limited to 60 degrees or less, or 
otherwise characterized by pain, weakness, or fatigability, 
limitation of motion of such a degree as to warrant a 
compensable rating for limitation of motion under Diagnostic 
Code 5260, specifically an additional separate rating based 
on limitation of right leg flexion, is not warranted.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board has considered the benefit of the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.   38 U.S.C.A. § 5107(b); Gilbert, supra.


c.  Entitlement to an increased (compensable) rating for a 
ligament strain, right ankle.

The veteran's service-connected ligament strain, right ankle, 
is rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which provides that moderate limitation 
of ankle warrants a 10 percent rating, and that marked 
limitation of ankle warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).  The Board points out, 
however, and as will be addressed below, service connection 
is also in effect for post-traumatic arthritis of the right 
ankle, and arthritis is also rated on limitation of motion of 
the affected joint.  Therefore, to evaluate the service-
connected right ankle ligament strain under Diagnostic Code 
5271, for limitation of motion, would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2005).  As such, 
the Board will consider other diagnostic codes in determining 
whether a compensable rating is warranted for the veteran's 
right ankle ligament strain.  

That said, the Board finds that this disability can be 
properly evaluated, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, which contemplates impairment of the 
tibia and fibula, involving malunion.  See also 38 C.F.R. 
§ 4.20.  Where malunion of these bones results in slight 
ankle disability, a 10 percent evaluation is warranted.  A 20 
percent rating under this code is warranted when there is 
moderate ankle disability.  38 C.F.R. § 4.71a, Code 5262.

This disability could also be evaluated, by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5273, which contemplates 
impairment of the os calsis or astragalus (heel bone and ball 
of the ankle joint, respectively), involving malunion.  Where 
malunion of either of these bones results in moderate 
deformity ankle disability, a 10 percent evaluation is 
warranted.  A 20 percent rating under this code is warranted 
when there is moderate ankle disability.  38 C.F.R. § 4.71a, 
Code 5262.

The Board finds that a compensable evaluation is not 
warranted under either of the discussed diagnostic codes 
because the evidence does not support that any impairment of 
the tibia and fibula, or of the os calcis or astragalus, due 
to the ligament strain in particular, has resulted in a 
slight disability of the right ankle of moderate deformity of 
the ball of the ankle joint or heel bone.  A review of the 
evidence, discussed above, shows that, aside from the slight, 
if any, range of motion with some pain shown on examinations 
- which as noted, the Board will not consider in evaluating 
this disability - the only other manifestation of a right 
ankle disability that could be related to the ligament strain 
is perhaps tenderness (although, arguably, this is also 
considered in evaluating range of motion).  It is noted that 
on examinations dated in November 2000 and August 2002, the 
right ankle was not swollen or unstable, and X-rays of the 
ankle, aside from showing arthritis, have been negative.

The Board has considered the benefit of the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.   38 U.S.C.A. § 5107(b); Gilbert, supra.


d.  Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle, currently rated as 10 percent 
disabling.

The veteran's service-connected post-traumatic arthritis of 
the right ankle is rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 which provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  The Board notes that for the 
purpose of rating disability from arthritis, the ankle is 
considered to be a major joint.  38 C.F.R. § 4.45 (2004).  

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides that a 
moderate limitation of ankle motion warrants a 10 percent 
evaluation, and that marked limitation of motion warrants an 
evaluation of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).  Further, and as noted above, in determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration, as is the range 
of motion for the ankle set forth in the rating schedule 
(38 C.F.R. § 4.71a, Plate II).  See DeLuca, 8 Vet. App. 202 
(1995).  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the veteran's service-
connected post-traumatic arthritis of the right ankle.  

Specifically, a full range of ankle motion was demonstrated 
on examination of March 1998, 10 degrees dorsiflexion and 30 
degrees plantar flexion (plantar flexion) was shown in 
November 2000, and normal flexion and 10-20 degrees extension 
(dorsiflexion) was shown in March 2004.  Such findings 
demonstrate, at worst, a slight limitation of right ankle 
motion, and even taking into account pain and tenderness 
shown on motion, the Board is of the opinion that a 
compensable evaluation under Diagnostic Code 5271 is not 
warranted.  In other words, while some tenderness and 
complaints of pain were noted in the examination reports 
discussed above, there is no indication that these things 
limited ankle motion to the extent that limitation could be 
characterized as moderate.  

This disability is appropriately rated as 10 percent 
disabling, however, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 because while limitation of right ankle motion has been 
shown to be no more than slight, motion is nevertheless 
limited, and there was evidence - particularly the January 
2001 X-rays - that the veteran has degenerative joint disease 
of the right ankle.  As such, a 10 percent evaluation, but no 
higher, is the appropriate evaluation warranted for this 
disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004).  Again, the evidence does not demonstrate that a 
higher evaluation is warranted due to pain, tenderness, 
weakness, or fatigability.

The Board has considered the benefit of the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.


e.  Entitlement to an increased rating for epididymitis with 
painful left epididyal cyst, rated as 10 percent disabling 
for the period from October 15, 1996, to June 6, 2000; and 
entitlement to a compensable rating thereafter.

From October 15, 1996 to June 6, 2000, the veteran's service-
connected epididymitis with painful left epididyal cyst was 
rated (by analogy, see 38 C.F.R. § 4.20) as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7521, 
which provides that removal of the glans of the penis 
warrants a 20 percent rating or that the disability is rated 
as voiding dysfunction.  

In this regard, it is noted that voiding dysfunction is rated 
based on symptoms of urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  Urinary frequency encompasses 
ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  
A 40 percent rating contemplates a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  A 20 percent rating contemplates daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night, and a 10 percent rating 
contemplates daytime voiding intervals between two and three 
hours, or awakening to void two times per night.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  A 10 
percent rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year. Id.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the veteran's service-
connected epididymitis for the period October 15, 1996, to 
June 6, 2000, or for a compensable rating thereafter.  

Specifically, in July 1998, it was noted that the veteran did 
not experience any nocturia or frequency and that the left 
epididymal cyst was manifest by left groin pain. He was 
separately diagnosed with a neurogenic bladder with frequency 
every 45 to 60 minutes during the day and every hour at 
night, and there is no suggestion that the veteran's 
neurogenic bladder is a residual of the epididymitis or that 
it is part and parcel of that service-connected disability.  
At this time there was also no indication that the veteran 
suffered from urinary retention requiring intermittent or 
continuous catheterization, or that he suffered from this 
condition as a residual of his service-connected epididymitis 
with painful left epididyal cyst.  As such, at most a 10 
percent evaluation was warranted for the service-connected 
epididymitis with painful left epididyal cyst from October 
15, 1996, to June 6, 2000. 

On examination of November 2000, the epididymitis was not 
present, and the veteran was again diagnosed with neurogenic 
bladder disease.  There was no indication that this was a 
residual of, or otherwise related to, the service-connected 
epididymitis with painful left epididyal cyst.  Finally, in 
July 2002, while increased voiding frequency was noted by the 
veteran (every 20 minutes during the day and every hour at 
night) there was again no indication that this was a 
manifestation of the service-connected epididymitis with 
painful left epididyal cyst.  At that time, the examiner 
related that neurogenic bladder disease was "probably" 
secondary to myelodysplasia and lumbar disc prolapse.  The 
veteran was also diagnosed with urethral stricture disease, 
but there was no suggestion that this was related to the 
service-connected epididymitis with painful left epididyal 
cyst.  As such, the evidence does not support a finding that 
a compensable evaluation from June 7, 2000, for the service-
connected epididymitis with painful left epididyal cyst, is 
warranted.  

From June 2000, the evidence also does not indicate that one 
or combination of the following - (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months - is/are a residual(s) of the 
service-connected epididymitis with painful left epididyal 
cyst.  There is also evidence that the veteran was self 
catheterizing, however, as is the case with other findings 
noted on the various examinations, there is simply no 
indication or suggestion that this treatment is related to 
the epididymitis with painful left epididyal cyst.

To sum up, the objective medical evidence for both relevant 
periods does not suggest that the veteran's service-connected 
epididymitis with painful left epididyal cyst is, or has 
been, manifested by anything other than some left groin pain 
and tenderness in the area of the cyst.  The evidence does 
not suggest that the other symptoms and/or diagnoses shown or 
complained about during the various genitourinary 
examinations - frequency of urination, neurogenic bladder 
disease, urethral stricture - are or were the manifestations 
of, or caused by, the service-connected epididymitis with 
painful left epididyal cyst, but, rather, one attributable to 
non service-connected disorders.  As such, increased 
evaluations during these time periods are not warranted.  
 
The Board has considered the benefit of the doubt doctrine 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.   38 U.S.C.A. § 5107(b); Gilbert, supra.


TDIU Claim

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. §  4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

As discussed above, the veteran's service-connected 
disabilities are as follows: post operative right knee 
ligament repair, currently rated as 20 percent disabling; 
limitation of extension of the right knee, rated as 10 
percent disabling; a ligament strain, right ankle, rated as 
noncompensable; post-traumatic arthritis of the right ankle, 
rated as 10 percent disabling; epididymitis with painful left 
epididyal cyst, rated as noncompensable (but as 10 percent 
disabling from October 1996, to June 2000).  

The veteran's combined disability rating is thus 40 percent, 
and has been since March 1998.  See 38 C.F.R. § 4.25 (2004).  
It is noted that, as relevant to this claim, prior to March 
1998 the veteran's combined disability rating was 30 percent.  
As such, at no time has the veteran met the minimum schedular 
criteria for a TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  

In addition to the above discussed evidence, other evidence 
relevant to this claim reflects that during the course of 
this appeal the veteran was employed and any hindrance to his 
securing and/or maintaining employment was the result of non-
medical factors and/or a combination of disabilities, to 
include a nonservice-connected low back disability and a 
psychiatric disorder, among others.  

Among this evidence are letters from the U.S. Postal Service.  
One, dated in 1990, indicates that the veteran was found 
medically unsuitable for a labor custodial position, and 
that, essentially, a bilateral knee disability (he was 
wearing braces on both knees) was not compatible with the 
strenuous activities required for the job; and another, dated 
in 1997 indicates that while the veteran was disqualified 
from employment in 1993, it was not based on any medical 
disability.   

While in an August 1990 letter, John J. Watermeier, M.D., 
opines that the veteran "[has no residual functional 
capacity for anything but sedentary activity" and "should 
avoid prolonged sitting and standing . . . or lifting objects 
over 30 pounds", his opinion was based his evaluation of the 
veteran's nonservice connected low back and left knee 
disabilities in addition to his right knee disability.  

In addition, in October 1993 the veteran was found by A. Jay 
Binder, M.D. to be temporarily totally disabled due to a 
ruptured lumbar disc.  In June 1996, the veteran presented to 
VA Medical Center (VAMC) with a ruptured left ACL and was 
operated on.  During the March 1998 VA examination, the 
veteran related that he was employed in security and driving 
a small truck and that pain, particularly back pain, sets in 
after sitting five or six hours.  

The report of an undated VA social and industrial survey 
reflects that since September 1998 the veteran had been 
employed by VA in the maintenance department and was enjoying 
his work.  At the time it was noted that the veteran was 
experiencing some psychological issues and frustration 
dealing with pain, including in his knees, but that he could 
continue working light duty.  

A report of contact form dated in September 1999 indicates 
that at that time the veteran was no longer employed by VA 
"due to disability."  The report of a March 2000 social and 
industrial survey indicates that the veteran had remained 
unemployed, which he essentially attributed to back and 
bilateral knee pain, and urine retention.  The evaluator 
opined that the veteran was, psychologically speaking, 
moderately to severely impaired.  She also noted that he 
suffered from hypertension.  The evaluator was of the opinion 
that, considering the nature of the veteran's disabilities, 
work experiences, untreated emotional and psychological 
problems, personality traits and behavior patterns, he could 
not be gainfully employed at the time or in the future.

A VA outpatient treatment record dated in July 2000 reflects 
that the veteran had sought a letter stating that he could 
take a job as a security guard working 12 hours a day.  
Finally, the March 2004 VA examination report indicates that 
the veteran has been working since 2002.  

The medical evidence of record does not show that the 
veteran's service-connected right knee disabilities, right 
ankle disabilities, or epididymitis, either alone or in 
concert, result in an unusual or exceptional disability 
picture, nor have they greatly restricted his ability to 
obtain or maintain substantially gainful employment.  In sum, 
this case presents no unusual or exceptional circumstances 
which would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  


ORDER

Entitlement to an increased rating for a post operative right 
knee ligament repair is denied.

Entitlement to an increased rating for limitation of 
extension of the right knee is denied.

Entitlement to an increased (compensable) rating for a 
ligament strain, right ankle, is denied.

Entitlement to an increased rating for post-traumatic 
arthritis of the right ankle is denied.

Entitlement to an increased rating for epididymitis with 
painful left epididyal cyst, from October 15, 1996, to June 
6, 2000, is denied.

Entitlement to an increased (compensable) rating for 
epididymitis with painful left epididyal cyst, from June 7, 
2000, is denied.

Entitlement to a TDIU is denied.

	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


